THOMAS, Justice,
dissenting.
I agree that the State’s hearsay objection should have been overruled. Applicant was entitled to introduce his affidavit to place identity at issue. I cannot, however, accept the conclusion of the majority that the trial court’s refusal to consider applicant’s affidavit was harmless error. To the contrary, the exclusion of applicant’s specific denial of identity prevented him from overcoming the prima fade case for extradition.
After several factual allegations, the last sentence of applicant’s affidavit says, “I therefore deny that I am the same Joseph Sheffield who the State of Kansas seeks to extradite in Cause No. 86-CR-1963” (emphasis added). The majority holds that the word “therefore” in this sentence renders the whole affidavit void because applicant’s sworn denial is conditioned upon his statement that he has not committed any crime in Kansas.
An extradition contestant’s sworn denial of identity need only say that he is not the same person sought by the demanding state for the offense alleged in the extradition documents; no further explanation is necessary. Cf. Ex parte Meador, 597 S.W.2d 372, 373 (Tex.Crim.App.1980); Ex parte Spencer, 567 S.W.2d 520, 521-22 (Tex.Crim.App.1978). Thus, the reasoning behind applicant’s denial of identity is irrelevant. The fact that he volunteered some of his reasons for controverting identity should not be used to vitiate the obvious purpose of his affidavit — to raise the issue of identity.
Accordingly, I would hold that applicant’s sworn denial was sufficient to raise the issue of identity. If admitted, the affidavit would have shifted to the demanding state the burden of producing evidence establishing that applicant is the same individual named in the Governor’s warrant. Ex parte Nelson, 594 S.W.2d 67, 68 (Tex.Crim.App.1979). Since an identification affidavit and a photograph were included among the papers accompanying the extradition demand, the trial court would have had to resolve a factual dispute concerning applicant’s identity if his affidavit, which the judge specifically refused to consider, had been admitted. See Ex parte Jackson, 575 S.W.2d 570, 571 (Tex.Crim.App.1979).
The wrongful exclusion of applicant’s affidavit prevented him from raising the issue of identity, an error that cannot be considered harmless. The decision of the trial court should be reversed and the cause remanded for additional proceedings.